PER CURIAM
Defendant appeals a judgment of conviction for, among other things, second-degree criminal mischief, assigning error to the trial court’s denial of his motion for a judgment of acquittal on that charge. To convict defendant of second-degree criminal mischief, the state had to prove that defendant damaged the property of another. See ORS 164.354. Defendant argues that no reasonable finder of fact could find that he had damaged another’s property. The state concedes that the trial court erred in denying defendant’s motion for a judgment of acquittal because the evidence in the record could not support a finding that defendant had damaged the property of another. We accept the state’s concession and reverse defendant’s conviction for second-degree criminal mischief. Defendant also appeals another judgment of conviction but does not raise any assignment of error regarding that judgment. We therefore affirm the judgment in that case.
In Case Number A158633, conviction for second-degree criminal mischief reversed; remanded for resen-tencing; otherwise affirmed. In Case Number A158632, affirmed.